DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 08/02/2022 from which Claims 1, and 7-15 are pending, where Claims 8-15 are withdrawn and claims 2-4 and 5-6 are cancelled.  Of the claims under consideration, Claims 1 and 7 are amended.       
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 08/02/2022. 
Claim Rejections - 35 USC § 112 (b)
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “. . . wherein a weight ratio of the at least one photopolymerizable compound of the two types of photopolymerizable compounds and a photopolymerizable compound other than the at least one photopolymerizable compound of the two types of photopolymerizable compound is 1.1 to 1.0.”  This recitation in unclear and confusing and therefore indefinite whether a photopolymerizable compound other than the at least one photopolymerizable compound of the two types of photopolymerizable compound is also of the two polymerizable compounds as the other type different from the at least one type of photopolymerization compound or can even be the same of photopolymerizable compound.  Amending the claim recitation to read “. . . wherein a weight ratio of the at least one photopolymerizable compound of the two types of photopolymerizable compounds and the other type photopolymerizable compound of the two types of photopolymerizable compound other than the at least one photopolymerizable compound of the two types of photopolymerizable compound is 1.1 to 1.0”  Underlining indicates insertions.     
Allowable Subject Matter
Claims 1, 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Such an amended Claims would be allowable given the unexpected results shown in Table 1 of the patent application for a photocurable coating with the ratio of the two types of photopolymerizable compounds of 1.1 to 1.0 yielding improvements in reflectance and scratch resistance and antifouling even with a phase separation like that of the comparative examples with different oxysilanes.    
Consideration of Rejoinder
Also for consideration of rejoinder of claims 8-15 Claims 9, 10 and 14 need to comply with 35 U.S.C. 112(b) otherwise the withdrawn claims should be cancelled.  
Claim 9 recites “The method for preparing an antireflection film of claim 8 . . .” where the wording “an antireflection film” is unclear and confusing whether such “an antireflection film” is the same or different from “The antireflective film of Claim 8” from which Claim 9 depends.  Therefore the claim is indefinite.  The claim should be amended to “the antireflective film” if the same.     
Claim 10 recites “. . . 70% by volume or more of the entire solid inorganic nanoparticles a total volume of the surface-treated solid inorganic nanoparticles are present within 50% of a total thickness of the low refractive layer from an interface . . .”  This recitation is unclear and indefinite whether the 70% by volume is of the low refractive layer or the photocurable coating composition which makes the claim indefinite.  
Claim 11 recites “wherein 30% by volume or more of a total volume of the surface-treated hollow inorganic nanoparticles are present at a greater distance from the interface between the hard coating layer and the low refractive layer in a thickness direction of the low refractive layer than the surface-treated solid inorganic nanoparticles.”  This recitation is unclear and confusing whether the 30% by volume or more of a total volume of the surface-treated hollow inorganic nanoparticles is of the low refractive layer or the photocurable coating composition and whether the greater distance is that of the 70% by volume or more of a total volume of surface-treated solid inorganic nanoparticles or any surface-treated solid inorganic nanoparticles in the low refractive layer.  For these reasons the claims are indefinite.  
Claim 12 recites “. . . 70% by volume or more of the entire solid inorganic nanoparticles a total volume of the surface-treated solid inorganic nanoparticles are present within 30% of a total thickness of the low refractive layer from the interface . . .”  This recitation is unclear and indefinite whether the 70% by volume is of the low refractive layer or the photocurable coating composition which makes the claim indefinite.  
Claim 13 recites “. . . wherein 70% by volume or more of the total volume of the surface-treated hollow inorganic nanoparticles are present in a region exceeding 30% of the total thickness of the low refractive layer . . .”  This recitation is unclear and confusing whether the 70% by volume or more of a total volume of the surface-treated hollow inorganic nanoparticles is of the low refractive layer or the photocurable coating composition.  Therefore the claim is indefinite.  
Claim 14 recites “. . . wherein the low refractive layer includes a first layer containing 70% by volume or more of the total amount of the surface-treated solid inorganic nanoparticles, and a second layer containing 70% by volume or more of a total volume of the surface-treated hollow inorganic nanoparticles . . .”  This recitation is unclear and confusing whether the first layer containing 70% by volume or more of the total amount of the surface-treated solid inorganic nanoparticles, and a second layer containing 70% by volume or more of a total volume of the surface-treated hollow inorganic nanoparticles have the totals based on both layer combined or on each individual first and second layer.  Therefore the claim is indefinite.  
Response to Arguments
Applicant’s arguments filed 08/02/2022 have been considered and are persuasive regarding the prior rejection under 35 U.S.C. 112(b) and 35 U.S.C. 103 which are both withdrawn, however they are moot to the new grounds of rejection under 35 U.S.C. 112(b)  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787